Citation Nr: 1103825	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1973.  He 
died in November 2007.  The Appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant was afforded a personal hearing before a decision 
review officer in August 2008.  A written transcript of that 
hearing was prepared and a copy of that transcript has been 
incorporated into the evidence of record.  The appellant 
requested a Travel Board Hearing, but later submitted a statement 
in June 2009 revoking her request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that the cause of the Veteran's death is 
related to his service or service-connected disabilities, to 
include posttraumatic stress disorder (PTSD) and heart disease 
from exposure to Agent Orange.  At the time of his death the 
Veteran was service connected for PTSD at 50 percent disabling, 
bilateral hearing loss at 20 percent disabling, and tinnitus at 
10 percent disabling.  

The Veteran's death certificate indicated that the cause of the 
Veteran's death was anoxic encephalopathy secondary to cardiac 
arrest at home, acute myocardial infarction and failure, acute 
renal failure needing dialysis, and respiratory failure needing 
ventilator support. 

The appellant asserted, during the August 2008 hearing, that her 
husband's service connected PTSD caused the Veteran's heart 
disease, which ultimately caused his death.  The appellant 
submitted research articles indicating PTSD as the cause of other 
medical conditions of combat Veterans.  Subsequently, in a June 
2010 statement, the Veteran's wife also related the Veteran's 
heart condition to his exposure to Agent Orange in service.

The Agent Orange Act of 1991 provided for a presumption of 
service connection to be applied to Veterans who had served in 
the "Republic of Vietnam during the Vietnam era" and were 
diagnosed with diseases that were "associated with exposure to 
certain herbicide agents."  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  Pursuant to that authority, the Secretary in August 
2010 expanded the list of diseases subject to that presumption to 
include ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53, 202 
(August 31, 2010) (amending 38 C.F.R. § 3.309(e)).  
  
There was no evidence in the claims file, including VA or private 
treatment records, that discussed or diagnosed the Veteran with 
an ischemic heart disease.  The VA treatment records only pertain 
to the Veteran's PTSD.  However, the Veteran's death certificate 
stated that the Veteran had renal failure and was on dialysis, 
yet the Veteran's VA medical records do not contain any evidence 
of this treatment.  In light of the Veteran's death certificate 
and his wife's statements, VA is on notice that VA and private 
medical records may exist that are relevant to the claim for 
service connection for the cause of the Veteran's death.  
Accordingly, the Board finds that, on remand, efforts should be 
made to obtain any outstanding medical treatment records.  
Additionally, the appellant should be contacted to provide any 
additional treatment records in her possession or authorize VA to 
obtain those records on her behalf.

Additionally, the duty to assist includes obtaining a medical 
opinion when such is necessary to make a decision on the claim, 
as defined by law.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Accordingly, a VA opinion is necessary to 
determine the cause of the Veteran's death.  The Board finds that 
an opinion should be obtained as to the question of whether the 
Veteran's service connected PTSD, or any service connected 
disability, caused or contributed materially to the Veteran's 
death.  Additionally, if medical records are obtained that 
indicate the Veteran was diagnosed with an ischemic heart 
condition, a medical opinion should be obtained as to the 
question of whether the Veteran's heart condition caused or 
contributed materially to the his death. 

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA outpatient treatment 
records.  Additionally, the AMC should 
contact the Veteran's spouse and request 
that she provide a completed release form 
(VA Form 21- 4142) authorizing VA to 
request copies of any treatment records 
from any private medical providers who 
treated the Veteran.  The Veteran's wife 
should also be advised that she can submit 
those records herself.  If the Veteran's 
spouse provides completed release forms, 
then request the identified treatment 
records.  All attempts to secure those 
records must be documented in the claims 
folder, and the Veteran and his 
representative should be notified of any 
unsuccessful efforts.

2)	After the foregoing, the AMC should refer the 
claims file to an appropriate VA physician(s) 
for the purpose of providing an opinion as to 
whether the Veteran had an ischemic heart 
disease (IHD) before his death, and if so, 
whether it as least as likely as not caused 
or contributed to his death.  

The physician (or another appropriate doctor) 
should also opine as to whether it is as 
likely as not that the Veteran's service-
connected PTSD caused or aggravated his heart 
disorder (if it was not IHD), and if so, 
whether this heart disorder caused or 
contributed to his death.  

In providing these opinions, the examiner(s) 
should specifically comment on the research 
articles submitted by the Veteran's spouse.  

The complete rationale for all conclusions 
reached (to include citation, as necessary, 
to specific evidence in the record, etc) 
should be set forth.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the appellant's claim, 
considering all applicable laws and 
regulations.  If a claim is denied, the AMC 
should provide the appellant and her 
representative with a supplemental statement 
of the case and allow an appropriate period 
of time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


